Citation Nr: 0334410	
Decision Date: 12/10/03    Archive Date: 12/16/03	

DOCKET NO.  02-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for peripheral vascular 
disease, claimed as left leg claudication. 

3.  Entitlement to service connection for the postoperative 
residuals of a right inguinal hernia. 

4.  Entitlement to service connection for hepatitis. 

5.  Entitlement to service connection for the residuals of 
appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to October 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


REMAND

The veteran in this case seeks service connection for 
hypertension and peripheral vascular disease, as well as for 
the postoperative residuals of a right inguinal hernia, 
hepatitis, and the residuals of appendectomy.  

In that regard, a review of the record reveals that the 
veteran has yet to be afforded a VA examination or 
examinations for compensation purposes.  Accordingly, such 
examinations will be undertaken prior to a final adjudication 
of the veteran's current claims.  It also appears that the 
veteran may have sought treatment at service department 
medical facilities, and there is the possibility that 
additional medical records may exist.

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding certain correspondence 
dated in October 2001, the RO has failed to provide the 
veteran and his representative with adequate notice of the 
VCAA, or of the information and evidence needed to 
substantiate his claims.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be remanded to the RO in order that the veteran 
and his representative may be provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

2.  The RO should contact the veteran and 
obtain the names, addresses and dates of 
treatment for any health care providers, 
VA or non-VA who treated the veteran for 
any of the claimed disorders.  Of 
particular interest would be medical 
records documenting treatment shortly 
after his retirement form service.  If 
records exist, they should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed any unsuccessful attempts.  

3.  The veteran should then be afforded 
VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his currently-claimed disabilities.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  As regards 
the requested examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  In addition 
to reviewing the claims folder, the 
examining physician should obtain from 
the veteran a history regarding the onset 
of each of the claimed disorders.  
Following completion of the examinations, 
the appropriate examiner or examiners 
should comment as to whether the veteran 
currently suffers from peripheral 
vascular disease or hepatitis, or chronic 
residuals of appendectomy or a right 
inguinal hernia, and whether any of the 
claimed disorders are related to service.  
All such information, when obtained, 
should be made a part of the veteran's 
claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the 
veteran's claims for service connection 
for the disabilities at issue.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplement statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedent.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with the recently-enacted 
legislation and decisions of the United States Court of 
Appeals for the Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



